 

EXHIBIT 10.45(d)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit, as indicated by “[*]”, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been filed
separately with the Securities and Exchange Commission.
 
 
AMENDMENT NUMBER THREE to
DELTA CONNECTION
AGREEMENT
 
 
This Amendment Number Three (this "Amendment"), dated as of the 31st day of
January, 2011 (“Amendment Number Three Effective Date”), to the Delta Connection
Agreement dated and effective January 13, 2005 (as amended from time to time,
the “Agreement”), is among Delta Air Lines, Inc., 1030 Delta Boulevard, Atlanta,
Georgia 30320 ("Delta"), Shuttle America Corp. (as assignee of Republic Airline,
Inc.) (“Shuttle America” or “Operator”), 8909 Purdue Road, Indianapolis, Indiana
46268 and Republic Airways Holdings, Inc. (“Republic”), 8909 Purdue Road,
Indianapolis, Indiana 46268.
 
WHEREAS, Delta, Shuttle America and Republic are parties to the Agreement; and
 
WHEREAS, the parties desire to establish the annual Base Rate Costs for certain
periods, add additional aircraft within the scope of the Agreement and amend
certain provisions of the Agreement, each pursuant to the terms of the
Agreement; and
 
NOW, THEREFORE, for and in consideration of the mutual undertakings set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Delta, Operator and Republic, intending to be
legally bound, hereby agree as follows:
 
1.     
Defined Terms. All terms capitalized used, but not defined, herein shall have
the meaning ascribed to such terms in the Agreement.

 
2.     
Compensation Matters

 
A.2011 Through 2016 Base Rate Costs; 2009 and 2010 Payments.     Notwithstanding
the terms and conditions set forth in Section 3(G) of the Agreement, the parties
agree as follows:
 
(i) 2011 Base Rate Costs.    Subject to the potential adjustments of the Base
Rates Costs with respect to Airframe Maintenance, Engine Consumables and
Depreciation (parts and engines) as contemplated by Section 2(B) below, the Base
Rate Costs for calendar year 2011 shall be as set forth in Exhibit A attached to
this Amendment and incorporated herein.
 
(ii) 2012, 2013, 2014 and 2015 Base Rate Costs.    With respect to the Bases
Rate Costs for each of calendar years 2012, 2013, 2014 and 2015, subject to the
potential adjustments of the Base Rates Costs with respect to Airframe
Maintenance, Engine Consumables and Depreciation (parts and engines) as
contemplated by Section 2(B) below, each such calendar year's applicable Base
Rate Costs shall be determined by multiplying the Base Rate Costs in effect for
the immediately preceding calendar year (e.g calendar year 2013 for establishing
the Base Rate Costs for calendar year 2014) by a percentage equal to the sum of
[*] plus the applicable “CPI Change” (as calculated pursuant to sub-clause (v)
below) plus [*].
 

*Confidential
1

--------------------------------------------------------------------------------

 

(iii) 2016 Base Rate Costs.    
 
(a).Operator and Delta hereby agree to meet prior to September 30, 2015, in
order to establish the Base Rate Costs for calendar year 2016. In connection
therewith, by no later than thirty (30) days prior to the initial meeting
between Operator and Delta, Operator shall provide Delta with (i) [*]. Delta
shall have the right to review, audit and provide comments and proposed
revisions to such estimate, and such comments and revisions shall be duly
considered by Operator and, subject to (iii)(c) below, mutually agreed upon.
 
(b).Subject to the potential adjustments of the Base Rates Costs with respect to
Airframe Maintenance, Engine Consumables and Depreciation (parts and engines) as
contemplated by Section 2(B) below, the Base Rate Costs for calendar year 2016
shall be determined as follows: (i) the respective Base Rate Costs with respect
to Pilot Wages and Flight Attendant Wages shall be based on the twelve (12)
month period of actual expenses incurred by Operator from September 1, 2014
through August 31, 2015 with respect to Pilot Wages and Flight Attendant Wages,
excluding any one-time or unusual items, [*]; (ii) the respective Base Rate
Costs with respect to Maintenance Labor, Airframe Maintenance (both per
departure and per flight hour) and Engine Consumables shall be based on the
historical costs and bona fide good faith estimate provided by Operator pursuant
to Section 2.A.(iii)(a) above and (iii) the Base Rate Costs with respect to
Operations Support, Overhead, Depreciation, Operations Expenses, SOC and Hangar
Lease Costs shall be determined by multiplying each of the respective Base Rate
Costs in effect in calendar year 2015 for such Base Rate Costs by a percentage
equal to the sum of [*] plus the CPI Change for 2016 plus [*]. The parties
acknowledge and agree that the establishment of the Base Rate Costs for calendar
year 2016 pursuant to this Section 2.A.(iii)(b) may result in an increase,
decrease or no change of the Base Rate Costs for calendar year 2016 as compared
to the Base Rate Costs in effect for calendar year 2015.
 
(c).In the event that the parties are unable to agree on the Base Rate Costs for
calendar year 2016 in accordance with Section 2.A.(iii)(b) above, the parties
further agree that (i) at the request of either party, and at the expense of the
requesting party, the parties shall engage a mutually agreed independent
consultant to determine such Base Rate Costs, [*], and (ii) if no new Base Rate
Costs have been adopted by January 1, 2016, the Base Rate Costs in effect for
calendar year 2015 shall be used on an interim basis as the Direct Costs and
Base Compensation for payment purposes for calendar year 2016, subject to
reconciliation and retroactive adjustment upon the adoption of new Base Rate
Costs for calendar year 2016. Any determination by the independent consultant
shall be binding on and implemented by the parties.
 
(d).For the avoidance of doubt, the parties agree that effective on the
Amendment Number Three Effective Date, Section 3G of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
The Direct Costs and Base Compensation in effect for each calendar year will
apply for all completed flights during such calendar year, and with respect to
the Base Rate Costs only, Operator will bear any risks of additional expenses
not reflected therein. Operator shall be entitled to payment of all Reimbursable
Costs, Pass Through Costs and Other Reimbursable Costs based on the actual
amounts incurred during such calendar year. Operator will use its commercially
reasonable efforts consistent with the business practices and policies used to
develop the first years

*Confidential
2

--------------------------------------------------------------------------------

 

Direct Cost model and with the prudent operation of its business to minimize its
costs to operate the Aircraft in accordance with this Agreement. Operator and
Delta each agree to notify the other as soon as reasonably practicable of any
anticipated or potentially substantial change of cost or operational
performance.
 
(iv) 2017 and 2018 Base Rate Costs.     Subject to the potential adjustments of
the Base Rates Costs with respect to Airframe Maintenance, Engine Consumables
and Depreciation (parts and engines) as contemplated by Section 2(B) below, the
Base Rate Costs for 2017 and 2018 shall be determined by multiplying the Base
Rate Costs in effect for the immediately preceding calendar year (e.g calendar
year 2016 for establishing the Base Rate Costs for calendar year 2017) by a
percentage equal to the sum of [*] plus the applicable CPI Change plus [*].
 
(v) CPI.    For all purposes of this Amendment, the “CPI Change” to apply in
determining a particular calendar year's (the “Target Year”) Base Rate Costs as
contemplated in Clauses 2.A. (ii), (iii) and (iv) above shall be calculated by
taking the percentage change of the average CPI from the calendar year that is
two (2) years prior to the Target Year to the average CPI from the calendar year
prior to the Target Year (as determined pursuant to the first paragraph of
Section 3.G. of the Agreement) (e.g. the CPI Change to be applied to determine
the 2017 Base Rate Costs shall equal the percent difference between the average
CPI for 2016 and the average CPI for 2015); provided, however, in no event shall
the CPI Change exceed [*] with respect to any Target Year.
 
 
(vi) 2009 and 2010 Payments.    Each of the parties acknowledges and agrees that
with respect to calendar years 2009 and 2010 the amounts paid by Delta to
Operator as of the Amendment Number 3 Effective Date in exchange for the flying
and operation of the Aircraft by Operator during such calendar years represent
full and final satisfaction of any amounts owed by Delta to Operator in exchange
for the flying and operation of the Aircraft by Operator during such calendar
years; excluding, however, amounts owing, if any, with respect to (a) the
potential Monthly Incentive Compensation with respect to Operator's flying and
operation of the Aircraft during February 2010 and December 2010, (b) the
potential Semi-Annual Incentive Compensation with respect to Operator's flying
and operation of the Aircraft during the six-month period between July 1, 2010
and December 31, 2010 and (c) final reconciliation, as contemplated by Section
3.E. of the Agreement, of Operator's December 2010 operations and Operator's
2010 Pass Through Costs and associated Mark-Up (if any).
 
B.    
Maintenance Sourcing. Delta and Operator mutually covenant and agree to jointly
solicit proposals from one or more third parties to provide Airframe Maintenance
(parts and/or labor) for the Aircraft (each, a “Maintenance Sourcing Proposal”);
provided, that Operator shall be under no obligation to so solicit any such
proposals to the extent any applicable service or part with respect to the
Aircraft is the subject matter of any binding agreement to which the Operator is
party as of the Amendment Number Three Effective Date. Operator shall provide
Delta with all commercially reasonable information required by Delta in
connection with any Maintenance Sourcing Proposal, including but not limited to,
inventory levels, current modification status, and component reliability
history. If any Maintenance Sourcing Proposal results in an agreement being
entered into by Operator or Operator independently enters into any agreement
with a third party to provide Airframe Maintenance (parts and/or labor) for the
Aircraft after the Amendment Number Three Effective Date (each, a “Maintenance
Sourcing Agreement”), the Base Rate Costs with respect to Airframe Maintenance,
Depreciation and/or Engine Consumables, as applicable based on the scope of the
applicable Maintenance Sourcing Agreement, shall be reduced by an amount equal
to the total cost savings realized by Operator pursuant to such Maintenance
Source


*Confidential
3

--------------------------------------------------------------------------------

 

Agreement (the “Maintenance Cost Savings”). Such Maintenance Cost Savings shall
be calculated by the Operator and agreed to by Delta. If a Maintenance Sourcing
Proposal with a third party that is acceptable to Operator, such acceptance not
to be unreasonably withheld or delayed, is available that would have the effect
of lowering Operator's costs, but Operator does not consummate a transaction
with respect to such Maintenance Sourcing Proposal, the Base Rate Costs with
respect to Airframe Maintenance, Depreciation and/or Engine Consumables, as
applicable based on the scope of the applicable Maintenance Sourcing Proposal
not consummated by Operator shall be reduced by the amount of the cost savings
that Operator would have realized had Operator consummated such Maintenance
Sourcing Proposal. If there is disagreement on the amount by which the
applicable Base Rates Costs shall be reduced, the parties shall engage, at equal
cost to Delta and Operator, a mutually agreed independent consultant to
determine such amount, provided that with respect to each unresolved issue in
connection therewith such independent consultant shall be required to adopt the
position of either Delta or Operator.
 
C.    
Northeast Operations.     Commencing with calendar year 2011, in addition to the
Direct Costs, Delta shall pay Operator the amounts set forth on Exhibit B
attached to this Amendment and incorporated herein in accordance with the terms
and conditions set forth on such Exhibit B. The parties acknowledge and agree
that the amounts set forth on Exhibit B shall be considered Base Rate Costs
under the Agreement and subject to adjustment in accordance with Sections
2.A.(ii), (iii) and (iv) of this Amendment.

 
D.    
Potential Adjustments to Performance Thresholds.    Each party hereby covenants
and agrees to negotiate in good faith with the other party a potential amendment
and/or modification to the Agreement with respect to the completion rate and
on-time arrival rate thresholds currently required to be met by Operator in
order for Operator to be entitled to the Mark-Up, Monthly Incentive Compensation
and Semi-Annual Incentive Compensation, taking into account the increase of
“Northeast Shuttle Flights” and “NYC Spoke Flights” (as such terms are defined
in Exhibit B attached hereto) and the historic level of overall cancellations
and delays affecting those operations. If the parties have not agreed to any
such amendment or modification April 30, 2011, thereafter either party shall
have the option to engage, at equal cost to Delta and Operator, a mutually
agreed independent consultant, to determine such Performance Thresholds, [*].
The consultant's resolution will be retroactively applied to all flights
operated by Operator pursuant to the Agreement as of January 1, 2011. The
parties agree that until the earlier of (i) the execution and delivery by the
parties of an amendment to the Agreement with respect to the completion rate and
on-time arrival rate thresholds as contemplated by this Section 2.D. or (ii)
September 30, 2011, for the sole purpose of calculating Operator's completion
rate for Section 11.E.(iv) of the Agreement, such calculation shall exclude
cancellations of any Northeast Shuttle Flights or NYC Spoke Fights that are
properly coded as weather, field conditions or Delta OCC coordinated
cancellations.

 
3.     
Addition of Eight (8) ERJ-170 Aircraft.

 
A.    
Pursuant to Article 1(A) of the Agreement, effective as of the Amendment Number
Three Effective Date, the eight (8) Embraer ERJ 170 aircraft set forth on
Exhibit C attached hereto and incorporated herein (the “ERJ-170 Additional
Aircraft”) shall be included as Aircraft under, except as otherwise set forth in
this Amendment, the terms of the Agreement. The Base Rate Costs with respect to
the ERJ-170 Additional Aircraft shall be as set forth in Article 2 of this
Amendment.

 
B.    
Each ERJ-170 Additional Aircraft shall be made available by Operator to be
placed into Delta Connection service no later than the respective dates set
forth on Exhibit C (each, a “Delivery


*Confidential
4

--------------------------------------------------------------------------------

 

Date”). If Operator is unable to have available any ERJ-170 Additional Aircraft
by its respective Delivery Date, Operator shall provide written notice to Delta
of such delay no later than sixty (60) days prior to each respective Delivery
Date. If Operator does not provide such written notice to Delta, Operator shall
pay Delta the sum of [*] per day that each such ERJ-170 Additional Aircraft is
not available for Delta Connection service beyond such aircraft's respective
Delivery Date due to circumstances within the control of Operator, up to a
maximum of [*] per each ERJ-170 Additional Aircraft.
 
C.    
Operator and Republic, jointly and severally, represent and warrant to Delta
that each of the ERJ-170 Additional Aircraft has been maintained in accordance
with Operator's FAA approved maintenance program and, excluding the Interior
Modification (as defined in Section 3.G. below) scheduled C-checks of each type
and ordinary and routine maintenance requirements, each of the ERJ-170
Additional Aircraft is fully operable, able to operate under the terms of the
Agreement, and is not subject to any unusual or extraordinary repair or
maintenance requirements.

 
D.    
Notwithstanding anything in the Agreement to the contrary, each ERJ-170
Additional Aircraft shall be included as an Aircraft under the Agreement only
for a period of six (6) years commencing on the respective Delivery Date of each
ERJ-170 Additional Aircraft, and upon the conclusion of each such six-year
period, the applicable ERJ-170 Aircraft shall be removed from Delta Connection
service and the scope of the Agreement as of such date.

 
E.    
Each of the ERJ-170 Additional Aircraft shall be repainted in the Delta-approved
Delta Connection livery prior to its respective Delivery Date, except for one
(1) ERJ-170 Additional Aircraft, which shall be painted in neutral livery.
Operator shall be solely responsible for such repainting including, without
limitation, all costs and expenses associated with such repainting (and shall
not be entitled to any reimbursement by Delta, under the Agreement or otherwise,
of any such costs or expenses).

 
F.    
Each of the ERJ-170 Additional Aircraft shall be made available for Delta
Connection service as contemplated hereby initially with the designated seat
configuration as set forth in Exhibit C (each, a “Delivery Configuration”).
Operator shall be solely responsible for having each of the ERJ-170 Additional
Aircraft so configured and all costs and expenses associated therewith (and
shall not be entitled to any reimbursement by Delta, under the Agreement or
otherwise, of any such costs or expenses); provided, however, that Delta shall
be responsible for the costs of the [*] first class seats to be installed on the
last two (2) ERJ-170 Additional Aircraft made available for Delta Connection
service as contemplated hereby.

 
G.    
If any ERJ-170 Additional Aircraft are not in compliance with Delta Connection
standards currently in place on the ERJ 175AR aircraft that are Aircraft under
the Agreement including, but not limited to, with respect to cabin carpets, seat
belts, seat covers, curtains, class dividers, seat track covers, bin strips (if
applicable) and laminates (the “Standards”), each such aircraft shall undergo
additional modifications to conform to such Standards (“Interior Modifications”)
at a time to be determined by Delta in consultation with Operator. Operator
shall be solely responsible for the performance of the Interior Modifications
including, without limitation, all costs and expenses associated with such
Interior Modifications (and shall not be entitled to any reimbursement by Delta,
under the Agreement or otherwise, of any such costs or expenses).

 
H.    
Operator shall be solely responsible for all start-up costs and transition fees
associated with including the ERJ-170 Additional Aircraft as Aircraft under the
Agreement including, without limitation all costs and fees related to induction,
positioning, maintenance bridging and “sunshine”


*Confidential
5

--------------------------------------------------------------------------------

 

maintenance of each ERJ-170 Additional Aircraft, and Operator shall not be
entitled to any reimbursement thereof by Delta under the Agreement or otherwise.
 
I.    
Delta, in its sole discretion, may elect to have modifications performed on the
ERJ-170 Additional Aircraft in addition to the Delivery Configurations and
Interior Modifications, and if Delta so elects, Delta will be solely responsible
for all costs associated with such additional modifications.

 
J.    
Notwithstanding anything in the Agreement to the contrary, the parties agree
that the Aircraft Rent/Ownership Cost with respect to each of the ERJ-170
Additional Aircraft shall be [*] per month (subject to potential Mark-Up in
accordance with Article 3 of the Agreement) commencing, with respect to each
ERJ-170 Additional Aircraft, on the respective date each such ERJ-170 Additional
Aircraft is available to be placed into Delta Connection Service in accordance
with the Agreement (as amended and modified by this Amendment).

 
K.    
(i)    The parties acknowledge and agree that one or more of the ERJ-170
Additional Aircraft may require “C-checks” on their respective airframes prior
to the end of their respective six-year terms under the Agreement. [*].

 
(ii)    In addition, at the end of each ERJ-170 Additional Aircraft's six-year
term, Delta shall pay to Operator in the month following the last flight under
the Agreement by the applicable ERJ-170 Additional Aircraft and amount equal to
the product of (y) [*] multiplied by (z) [*].
 
L.    
The parties acknowledge and agree that, pursuant to Section 3A.(ii)(1) of the
Agreement, Delta is responsible for reimbursing Operator for the usage of Engine
Life Limited Parts (“LLPs”) on the ERJ-170 Additional Aircraft during the
respective six-year terms under the Agreement of such Aircraft. In connection
therewith, at the end of each ERJ-170 Additional Aircraft's six-year term, Delta
shall pay to Operator, in the month following the last flight under the
Agreement, by the applicable ERJ-170 Additional Aircraft and amount equal to the
product of (y) [*] multiplied by (z) [*]. The parties acknowledge and agree that
the effective LLP Rate in calendar year 2011 economics is [*] per Aircraft cycle
and [*]. Annually, but in any event no later than January 31st of each year
during the Term, Operator shall provide Delta copies, certified by an officer of
Operator, of documentation, in form and substance reasonably satisfactory to
Delta, that set forth the current year's [*]. With respect to each ERJ-170
Additional Aircraft, if during the six-year term under the Agreement of the
applicable ERJ-170 Additional Aircraft, any engine operating on such ERJ-170
Additional Aircraft requires replacement of its LLPs, it is understood and
agreed that [*].

4.    Miscellaneous.
 
A.     
This Amendment, together with the exhibits attached hereto, constitute the
entire understanding of the parties with respect to the subject matter hereof,
and any other prior or contemporaneous agreements, whether written or oral, are
expressly superseded hereby.

 
B.     
The Amendment may be executed in any number of counterparts, each of which shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.

 
C.     
Except as specifically stated herein, all other terms and conditions of the
Agreement shall remain in full force and effect. In the event of any conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall prevail.


*Confidential
6

--------------------------------------------------------------------------------

 

 
{Signatures appear on following page}
 
IN WITNESS WHEREOF, the parties have executed this Amendment by their
undersigned duly authorized representatives:
 
Republic Airways Holdings, Inc.        Delta Air Lines, Inc.
 
By: /s/ Timothy P. Dooley_______        By: __/s/ Don Bornhorst____
 
Name: _ Timothy P. Dooley_____        Name: __Don Bornhorst_____
 
Title: __Vice President, Finance__        Title: _Senior Vice President, Delta
Connection______________
 
 
 
Shuttle America Airlines, Inc.
 
By: /s/ Timothy P. Dooley_______        
 
Name: _ Timothy P. Dooley_____    
    
Title: __Vice President, Finance__    
 

*Confidential
7

--------------------------------------------------------------------------------

 

 
EXHIBIT A
2011 BASE RATE COSTS
 
 
2011
Operations Support (crew travel, OH)
[*]
Overhead (wages, rent, supplies, prof fees)
[*]
Depreciation (parts & engines)
[*]
Per Aircraft Day
[*]
 
 
Pilot Wages
[*]
FA Wages
[*]
Operations Expenses (crew and mtc costs)
[*]
BH Reduction Fee
[*]
Per Block Hour
[*]
 
 
Maintenance Labor
[*]
Airframe Maintenance
[*]
Engine Consumables
[*]
Per Flight Hour
[*]
 
 
SOC
[*]
Airframe Maintenance
[*]
Per Departure
[*]
 
 
Hangar Lease Costs (Fixed Per Day)
[*]
 
 

 
EXHIBIT B
 
Northeast Shuttle and NYC Spoke Adjustments
 
Delta shall pay Operator the following amounts solely and exclusively with
respect to Operator's operation of the Aircraft on a “Northeast Shuttle Flight”
or a “NYC Spoke Flight” (as each term is defined below)    
    
For purposes of this Exhibit:
 
“Northeast Shuttle Flight” shall mean a flight operated by Operator with an
Aircraft between LGA and BOS or between LGA and DCA; and
    
“NYC Spoke Flight” shall mean a flight operated by Operator with an Aircraft to
or from LGA, JFK or EWR, but excluding any Northeast Shuttle Flight.    
    

*Confidential
8

--------------------------------------------------------------------------------

 

    
In connection with the Northeast Shuttle Flights and the NYC Spoke Flights and
operated by Operator (if any), Delta shall pay Operator the following
amounts:    
 
[*] per “NE AC RON” (as defined below);    
 
[*] per “Northeast Shuttle Block Hour” (as defined below);
 
[*] per day that Operator operates one or more Northeast Shuttle Flight;    
    
[*] per “NYC Spoke Block Hour” (as defined below); and
 
[*] per day that Operator operates one or more NYC Spoke Flights, but does not
operate any Northeast Shuttle Flight on such day.
    
Where:
 
“NE AC RON” means each Aircraft that remains overnight in LGA, JFK, EWR, BOS, or
DCA; and
 
“Northeast Shuttle Block Hour” means each block hour incurred by Operator on
each Northeast Shuttle Flight; and
    
“NYC Spoke Block Hour” means each block hour incurred by Operator on each NYC
Spoke Flight.     
EXHIBIT C
 
ERJ-170 ADDITIONAL AIRCRAFT
 
 
 
 
 
Aircraft N-Number
Serial Number
Delivery Date
Delivery Configuration
 
 
[*]
[*]
5/1/2011
[*]
 
 
[*]
[*]
[*]
[*]
 
 
[*]
[*]
[*]
[*]
 
 
[*]
[*]
[*]
[*]
 
 
[*]
[*]
[*]
[*]
 
 
[*]
[*]
[*]
[*]
 
 
[*]
[*]
[*]
[*]
 
 
[*]
[*]
9/1/2011
[*]
 
 

 
 

*Confidential
9